Citation Nr: 0923575	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-37 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
bilateral hearing loss was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  




Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in May 2006 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, and 
provided him with a VA examination.  The duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


II. Service Connection

The Veteran contends that his hearing loss was incurred 
during, or caused by, noise exposure during service.  
Specifically, the Veteran has reported that he was exposed to 
artillery noise while in Vietnam.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A Veteran may be granted service 
connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385. 




Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  As discussed below, 
however, there is no competent evidence showing that hearing 
loss was manifest to a degree of 10 percent or more during 
the first year following the Veteran's separation from 
service.  Service connection on a presumptive basis is not 
warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's service treatment records contain no evidence 
of hearing impairment by VA standards.  The only audiological 
examination of record is his pre-induction examination, which 
shows hearing within normal limits.  No separation 
audiological examination is of record; however, on his report 
of medical history at separation dated in June 1969, the 
Veteran reported no problems with hearing loss.   

Post-service, the Veteran did not seek treatment for hearing 
loss until April 2006, more than 35 years following 
separation from service, when he underwent audiological 
testing with Dr. Simmons.  A graph of the audiogram has been 
associated with the claims file, but may not be interpreted 
by the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  Dr. Simmons 
noted the Veteran's report of artillery noise exposure to 155 
millimeter Howitzers while in Vietnam, as well as subsequent 
exposure to construction noise.  Dr. Simmons diagnosed the 
Veteran with sensorineural hearing loss, worse in the high 
frequencies.   

In October 2006, the Veteran was afforded a VA audiological 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's claims 
folder.   The examiner noted that the Veteran's hearing was 
within normal limits at his pre-induction examination in 
February 1967, and that no discharge/separation examination 
was of record.  The examiner also noted that the Veteran's 
private treatment records from April 2006 revealed mild to 
moderately severe sensorineural hearing loss.  The Veteran 
reported that, while he was in Vietnam, he was exposed to 
noise from 155 millimeter Howitzers with repeat fire, and 
indicated that he had difficulty hearing since that time.  He 
also reported post-service noise exposure without hearing 
protection while working in a factory and doing construction.  

The results of the Veteran's October 2006 audiological 
testing revealed hearing loss in accordance with VA 
standards.  See 38 C.F.R. § 3.385.  The examiner diagnosed 
the Veteran with mild to moderately severe sensorineural 
hearing loss.  The examiner also reported that he could not 
provide an opinion as to whether the Veteran's hearing loss 
was related to excessive noise exposure in the military 
without resorting to mere speculation.  In this regard, the 
examiner noted that 1) the Veteran's hearing was normal upon 
entrance into service, 2) he did not know the status of the 
Veteran's hearing at the time of discharge because no 
discharge examination was of record, and 3) the Veteran was 
involved in noisy occupations without the use of hearing 
protection after service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
While the Board acknowledges that the Veteran was likely 
exposed to noise trauma while in service, there is no 
competent medical evidence of record showing a nexus between 
the in-service noise exposure and his currently diagnosed 
bilateral hearing loss.  Additionally, the lengthy period of 
more than 35 years without treatment is evidence that there 
has not been a continuity of symptomatology, which weighs 
heavily against the Veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Of note, the Veteran denied 
ever having had hearing loss on separation examination in 
June 1969.  This statement made contemporaneous to service is 
found to be more credible than the Veteran's statements made 
many years later in conjunction with his claim for benefits.




The Board acknowledges that, in April 2006, Dr. Simmons took 
note of the Veteran's reports of in-service noise exposure.  
However, he provided no commentary to indicate that he 
related the Veteran's current hearing loss to in-service 
noise exposure.  Rather, he noted both the Veteran's in-
service and post-service noise exposure and did not provide 
any opinion as to the etiology of the Veteran's hearing loss.  
Accordingly, this record is insufficient to provide the 
requisite nexus between the Veteran's bilateral hearing loss 
and his time in service.

The October 2006 VA examiner reported that he could not 
provide an opinion as to whether the Veteran's hearing loss 
was related to excessive noise exposure during service 
without resorting to mere speculation, and in doing so, noted 
that the Veteran was exposed to unprotected post-service 
occupational noise while doing factory and construction work.  
Significantly, the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2008); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993);  see also Roberts v. West, 13 Vet.App. 185, 189 
(stating that the fact that the medical opinion was 
inconclusive does not mean that the examination was 
inadequate).

Although the Veteran contends that noise trauma during 
service caused his bilateral hearing loss, he has submitted 
no competent medical evidence or opinion to corroborate this 
contention.  See 38 C.F.R. § 3.159(a)(1) (2008) (defining 
competent medical evidence).  His statements regarding the 
etiology of his hearing loss are merely speculation as to a 
possible cause as he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  As such, the Veteran's opinion is insufficient 
to provide the requisite nexus between his bilateral hearing 
loss and his time in service.  

Accordingly, the Board finds that the preponderance of the 
medical evidence shows that the Veteran's bilateral hearing 
loss is not related to service or to an incident of service 
origin, including in-service noise exposure.  The evidence in 
this case is not so evenly balanced so as to allow for 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).  
Therefore, the Veteran's claim for service connection for 
hearing loss is denied.  


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


